United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2522
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
William A. Shaffer,                     *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: November 6, 2001

                               Filed: November 13, 2001
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       William A. Shaffer appeals his conviction upon his guilty plea to being a felon
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), for
which the district court1 sentenced him to 96 months imprisonment and 3 years
supervised release. Counsel has filed a brief and moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), arguing (1) the Second Amendment was violated;
(2) there was a violation of Apprendi v. New Jersey, 530 U.S. 466 (2000), and

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Castillo v. United States, 530 U.S. 120 (2000), “because whether the shotgun fit the
definition of a weapon as defined in 26 U.S.C. § 5845 was an element of the offense
which should have been charged in the indictment, and was not merely a sentencing
factor”; (3) Mr. Shaffer was coerced into signing his post-arrest statement; (4) the
district court lacked jurisdiction under Article III; and (5) the prosecution was, among
other things, dishonest and orchestrated to incite fear.

       We reject these arguments seriatim. First, “it is now well-settled that Congress
did not violate the Second Amendment in enacting [§ 922(g)(1)].” United States v.
Waller, 218 F.3d 856, 857 (8th Cir. 2000) (per curiam). Second, Mr. Shaffer’s
section 5845 argument is misplaced, given that he did not receive an enhanced
sentence for possessing a sawed-off shotgun as opposed to a firearm in general. See
18 U.S.C. § 924(c)(1)(B)(i) (10-year mandatory minimum prison term if firearm
possessed is “short-barreled shotgun”). Third, Mr. Shaffer waived his argument
concerning the voluntariness of his signed statement. See United States v. Vong,
171 F.3d 648, 654 (8th Cir. 1999) (by pleading guilty defendant waived all
non-jurisdictional defenses). Fourth, the district court had jurisdiction because
section 922 is a law of the United States enacted by Congress, see U.S. Const. art. I,
§ 1, and federal courts have jurisdiction over cases arising from federal laws, see U.S.
Const. art. III, § 2, cl. 1. Finally, Mr. Shaffer’s improper-prosecution argument is
wholly conclusory and waived by his guilty plea. See Vong, 171 F.3d at 652.

      Upon further review of the record in accordance with Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues. Accordingly, we affirm and grant
counsel’s motion to withdraw.




                                          -2-
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-